Citation Nr: 1529339	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefit on appeal.

In the September 2010 rating decision, the RO treated the Veteran's PTSD claim as a claim to reopen.  The Board notes, however, the relevant treatment records and a September 2010 VA examination report were received within one year from the November 2009 rating decision.  The Board notes that when new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See King v. Shinseki, 23 Vet. App. 464, 466 (2010) (the Court interpreted 38 C.F.R. § 3.156(b), as preventing a decision from becoming final until a decision is made on new and material evidence received within one year of notice of the decision).

In light of the other psychiatric diagnoses of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In November 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In light of the recharacterization of the issue noted above, as well as the more current treatment records, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.  

The Veteran was afforded a VA psychiatric examination in September 2010.  The examiner found that the Veteran did not meet the diagnostic criteria for either a PTSD or depression diagnosis.  A review of the subsequent VA treatment records shows various psychiatric diagnoses such as depressive disorder, NOS, probable PTSD, PTSD, depression, etc.  To the extent that there are psychiatric diagnoses during the appeal period, the Board finds that the September 2010 opinion is inadequate.  As such, a new VA psychiatric examination is warranted to determine the nature and etiology of any psychiatric disorder present at any time during the appeal period.  

During November 2012 Travel Board hearing, the Veteran advised that he began receiving Social Security Administration (SSA) benefits in January 2009.  To date, it does not appear that the SSA records have been associated with the claims file.  The Board finds that the outstanding SSA records should also be requested and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding SSA records and associate them with the claims file.  Any negative reply should be associated with the claims file.

2.  Obtain any outstanding VA treatment records.

3.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for his claim for service connection for an acquired psychiatric disorder, including PTSD.  If possible, the examination should be performed by someone other than the September 2010 examiner.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  

The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD/acquired psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disorders and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V.  The examiner should provide a diagnosis of any acquired psychiatric disorder present at any time during the appeal period-regardless of whether the Veteran has a current diagnosis.  

The examiner is asked to specifically determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disorders or PTSD diagnosed during the appeal period had its onset in service, or is otherwise related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




